Citation Nr: 1820181	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-33 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for left ankle disability (other than service-connected status-post fracture, left ankle disability), to include as secondary to service-connected disease or injury.

2.  Entitlement to service connection for left foot disability, to include as secondary to service-connected disease or injury.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to October 1993.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

The Veteran testified at a September 2015 travel Board hearing before the undersigned Veterans Law Judge (VLJ) in Honolulu, Hawaii.  A transcript of the hearing is of record.

In addition to the issues on appeal, the Veteran was notified in January 2013 that he was denied an increased rating for status-post fracture, left ankle disability.  In an October 2013 notice of disagreement, the Veteran expressed disagreement with the issues currently before the Board, but not the issue of an increased rating for status-post fracture, left ankle disability, so that issue is not before the Board and will not be addressed below.	

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Missing Records
The Veteran testified at his hearing that he has been receiving disability benefits from Social Security Administration (SSA) since 2004.  VA has not sought these records and records from SSA may support the Veteran's claim.  Furthermore, the Board acknowledges that these records are with a Federal facility and that VA has an increased obligation in regard to obtaining records in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  Remand is warranted to obtain records from the SSA.

Additionally, VA treatment records have not been added to the claim file since the July 2014 statement of the case was issued.  See 38 C.F.R. § 3.159(c)(2)

Additional Examination Warranted
The Veteran underwent VA examination in December 2012.  The examiner opined the Veteran did not have left ankle arthritis.  Additionally, the examiner opinioned the Veteran's left foot disability was not proximately caused by or the result of service-connected disease or injury.  However, the examiner did not provide an opinion whether a service-connected disease or injury aggravated the Veteran's left foot disability.  In light of missing SSA records and the incomplete examination report, remand is warranted to obtain additional examination and opinions that reflect consideration of a complete medical record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA records of evaluation and/or treatment since April 2014.

2.  Contact the Social Security Administration and request all pertinent documentation pertaining to any claim for disability benefits by the Veteran including any medical records that Social Security has regarding the Veteran.  These records should be associated with the claims file.  All efforts to obtain the records should be associated with the claim file.

3.  Schedule the Veteran for VA ankle and foot examinations by an appropriate medical professional.

The examiner is to comment on the following:  The Veteran is service connected for residuals of a left ankle fracture.  The examiner is requested to identify all pathology involving the left foot and ankle.  Assuming the presence of pathology beyond the fracture, is such pathology related to service or the service connected fracture?  The examiner should address causation and aggravation in regard to the secondary service connection issue.  If there is no additional pathology, that fact should be noted.

4.  If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




